          Case 1:20-cv-03025-GHW Document 10 Filed 05/26/20 Page 1 of 2
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Stephen G. Rinehart
stephen.rinehart@troutman.com




May 26, 2020
VIA ECF

Hon. Gregory H. Woods
United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

Re:     Delta Air Lines, Inc. v. Bombardier Inc., Case No. 20-cv-3025

Dear Judge Woods:

       Pursuant to this Court’s Order dated May 22, 2020 (the “Order”) and Rule 4.A.ii. of the
Court’s Individual Rules of Practice in Civil Cases, Plaintiff Delta Air Lines, Inc. (“Delta”)
respectfully submits this application to redact the specific dollar references in its complaint. In
accordance with the Court’s Individual Rules of Practice in Civil Cases, Delta has
contemporaneously filed through the ECF system a copy of the complaint with the proposed
redactions and electronically filed under seal a copy of the unredacted complaint with the
redactions highlighted.

         On May 22, 2020, this Court issued the Order denying Delta’s Motion to Seal the
Complaint. While the Court held that Delta had not overcome the presumption of public access
to the information contained in the complaint, it also recognized that the weight of the presumption
of public access is less with respect to the specific dollar references in the complaint. Order at 5,
8. Accordingly, the Court stated that it would “consider a further application to redact the specific
dollar references in the complaint.” Order at 8.

        In this application and the highlighted complaint that accompanies it, Delta seeks to redact
just four specific dollar references in the complaint. These dollar references reflect an estimate of
the total value of the goods and services credits that Bombardier Inc. (“Bombardier”) has issued
to Delta under the parties’ aircraft purchase agreement, which Bombardier now refuses to honor.
Unlike the terms of the parties’ aircraft purchase agreement, these specific dollar values do not
speak to the “structure and operation of the disputed contractual provisions at issue in this case.”
See id. at 5. Rather, the specific dollar references reflect pricing terms that, if disclosed to the
public, could adversely impact Delta’s and Bombardier’s negotiating position in future
transactions.
            Case 1:20-cv-03025-GHW Document 10 Filed 05/26/20 Page 2 of 2
Hon. Gregory H. Woods
Page 2




        Neither party has publicly disclosed the existence of the goods and services credits, let
alone their value. The harm threatened by disclosure of specific, carefully bargained-for pricing
terms “outweighs the public’s interest in access to it and, thus, the information should be sealed.”
Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y.
1998) (finding that information regarding the “rates charged and incentives offered to cable
operators” by HBO constitutes a trade secret that should be sealed due to the economic harm its
release could cause HBO); see also GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F.
Supp. 2d 630, 649 (S.D.N.Y. 2011) (concluding that material concerning, among other things, a
party’s costs is a trade secret that should remain under seal). Accordingly, Delta respectfully
requests that the Court redact the specific dollar references in the complaint.

           We thank the Court for its consideration of this request.

                                 Respectfully submitted,


                                 TROUTMAN SANDERS LLP
                                 Attorneys for Delta Air Lines, Inc.

                                 By: /s/ Stephen G. Rinehart


cc:

Eric Fishman
Anne Lefever
31 West 52nd Street
New York, NY 10019
(212) 858-1000




42355569
